UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4948



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SUZANNE L. MELINSKY,

                                              Defendant - Appellant.


                            No. 05-5040



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RAYMOND J. MELINSKY,

                                              Defendant - Appellant.


Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CR-05-95)


Submitted:   October 23, 2006             Decided:   December 4, 2006


Before NIEMEYER, MICHAEL, and SHEDD, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Paul P. Vangellow, BABIRAK, VANGELLOW & CARR, PC, Falls Church,
Virginia; Robert C. Whitestone, WHITESTONE, BRENT, YOUNG & MERRIL,
Fairfax, Virginia, for Appellants. Chuck Rosenberg, United States
Attorney, Charles F. Connolly, Assistant United States Attorney,
Caroline E. Laise, Special Assistant United States Attorney,
Alexandria, Virginia; Mark C. Grundvig, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

            Raymond   J.   and   Suzanne   L.   Melinsky   appeal   their

convictions for conspiracy in violation of 18 U.S.C. § 371 (2000);

bank fraud in violation of 18 U.S.C. §          1344 (2000); and false

statements in violation of 18 U.S.C. § 1014 (2000).         We affirm.

            The Melinskys first argue that the Government violated

Brady v. Maryland, 373 U.S. 83 (1963), because it failed to

disclose that it lacked proof of Suzanne Melinsky’s prior criminal

conviction.    We agree with the district court that the Melinskys’

Brady claim lacks merit because the Government is not required to

provide a defendant with information that the defendant has or with

reasonable diligence could obtain himself.       Stockton v. Murray, 41

F.3d 920, 927 (4th Cir. 1994).      Additionally, the information was

not exculpatory.

            The Melinskys next argue the evidence was insufficient to

support their convictions for counts One, Two, and Eight of the

indictment, because they lacked the requisite mens rea for these

offenses.     A jury’s verdict must be upheld on appeal if there is

substantial evidence in the record to support it.            Glasser v.

United States, 315 U.S. 60, 80 (1942).      In determining whether the

evidence in the record is substantial, we view the evidence in the

light most favorable to the government, and inquire whether there

is evidence that a reasonable finder of fact could accept as

adequate and sufficient to support a conclusion of the defendants’


                                  - 3 -
guilt beyond a reasonable doubt.         United States v. Burgos, 94 F.3d

849,   862   (4th   Cir.   1996)   (en   banc).    We    do   not   review    the

credibility of the witnesses and assume that the jury resolved all

contradictions in the testimony in favor of the government. United

States v. Romer, 148 F.3d 359, 364 (4th Cir. 1998).

             With respect to Count One, to prove a conspiracy under 18

U.S.C. § 371, the government must establish an agreement to commit

an offense, willing participation by the defendants, and an overt

act in furtherance of the conspiracy. See United States v. Tucker,

376 F.3d 236, 238 (4th Cir. 2004).          Knowledge and participation in

the conspiracy may be proven by circumstantial evidence.                     Id.,

citing United States v. Meredith, 824 F.2d 1418, 1428 (4th Cir.

1987). Count Two alleged bank fraud, for which the government must

establish that the defendants knowingly executed a scheme to obtain

the money, funds, or other property owned by or under the control

of a financial institution by means of material false or fraudulent

pretenses, representations, or promises, and that they did so with

the intent to defraud, and the financial institution was insured by

the Federal Deposit Insurance Corporation.              See United States v.

Bales, 813 F.2d 1289, 1293 (4th Cir. 1987).             Count Eight required

the government to prove that the Melinskys knowingly made a false

statement or willfully overvalued a property or security for the

purpose of influencing in any way the action of the Small Business

Administration or First Savings Bank of Virginia.             We conclude the


                                    - 4 -
evidence presented to the jury was sufficient to prove that the

Melinskys possessed the mens rea alleged in the challenged counts

of the indictment.

          The Melinskys challenge the district court’s denial of

Raymond’s request to provide the jury with a “puffing” instruction.

This court reviews a district court’s jury instructions for abuse

of discretion.    United States v. Bolden, 325 F.3d 471, 486 (4th

Cir. 2003).      Failure to give a requested instruction is not

reversible error unless the instruction (1) was correct; (2) was

not substantially covered by the court’s charge to the jury; and

(3) dealt with some point in the trial so important that failure to

give the requested instruction seriously impaired the defendant’s

ability to conduct his defense.        See United States v. Patterson,

150 F.3d 382, 388 (4th Cir. 1998).

          Here, the district court provided the jury with an

extensive instruction regarding the good faith of the Melinskys as

a complete defense to the charge of bank fraud (Count Two of the

indictment).     We   find   the   district   court   did   not   abuse   its

discretion in declining to give the proposed “puffing” instruction.

See United States v. Thaw, 353 F.2d 581, 584-85 (4th Cir. 1965)

(holding that when substance of requested puffing charge covered in

instructions given, failure to give puffing instruction not error).

          We therefore affirm the Melinskys’ convictions.                 We

dispense with oral argument because the facts and legal contentions


                                   - 5 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                      AFFIRMED




                              - 6 -